DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 1, 2, 8-9, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won (US 7232492) in view of Tada (US 5942282) in view of Lau (US 8118946) in view of Nakamura (US 20170087606)  in view of Sreekala (US 20140272184).
Won is directed towards a method for operating a processing chamber that includes cleaning the parts of the chamber.  As shown in figure 2, it teaches performing a cyclical process which forms a pre-coating film (stress relief layer) in step 306 and when chamber cleaning is not yet needed, this is followed by a deposited film forming step that includes placing a substrate into the processing chamber that has the precoating layer in step 300 followed by a deposited film forming step 302.  When cleaning is indicated as being needed (step 308) after the film depositing step, a cleaning process is performed in step 310 (col 4, lines 50-65). Won further teaches that the cleaning step is needed because it teaches that the process is performed such that it increases the stress in the coatings on the surface of the chamber component to such an extent that it cracks into particles which eventually peel off from the chamber components (col 4 line 59 through col 5, line 31).  While Won teaches that the precoating layer helps delay when the peeling stage occurs, it does not completely stop it or cracking, and so cleaning is eventually required to remove those cracked layers (col 5, lines 43-50).
The cleaning process comprises a precoating film removal step by supplying the deposited film (directly) with a removing gas in the processing chamber (in situ) which causes the material to be etched off through all the layers (gasifying and dissipating the precoating film), including through the cracks in them and thus remove the precoating film and the depositing film from the component surface, via contact with the gas thus cleaning it (col 3, lines 15-38).
Won does not specifically teach that the chamber contains a susceptor to hold the substrate, it only teaches placing the substrate in the chamber.  

Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to hold the substrates of Won on a susceptor which has been placed in the chamber and coated with the precoating in order to reduce (but not eliminate) the cracking of the deposited film on the susceptor due to repeated depositions because, susceptors were a chamber component known to the art to be useful in performing the substrate holding step and are also in need of such coatings and doing so would produce no more than predictable results.
Won teaches performing a precoating process to the chamber in each of its deposition cycles in its exemplary process, so while it performs the deposited film forming steps a plurality of times, it also teaches performing the pre-coating film forming step a plurality of times (col 4, lines 50-65), not a single time, as the claims have been amended to recite.
However, Tada also teaches a process for cleaning a susceptor in a processing chamber, however, its exemplified process, a pre-coating film forming step of placing the susceptor in the processing chamber and forming a pre-coating film on a surface of the susceptor is performed a single time then a plurality of deposited film forming steps (e.g. individually coating 15-25 wafers) are performed until cleaning is determined to be required, at which point, the cleaning process is performed (col 6, lines 26-50).  As shown in figure 2B-2G, the precoating 72 is taught to be formed directly on the surface of the susceptor 16 by supplying the deposition gases directly to the susceptor (col 5, lines 8-67).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to perform such a single precoating film forming step as taught by Tada to deposit a precoating film directly onto the surface of the susceptor followed by a plurality of deposited film forming steps before performing the cleaning process because it was another known order of process steps for precoating chambers to protect them during processing and doing so would produce no more than predictable results, such as reducing the costs and time of precoating since there are fewer precoating layers would be deposited.
Won does not explicitly teach performing a cracking step after the deposited film forming steps which automatically create cracks under an atmospheric pressure atmosphere at room temperature.
Lau is similarly directed towards processes of cleaning deposits/residues off of chamber components (abstract).  It teaches that while performing the cleaning processes in-situ allows cleaning without dismantling the chamber into its components, but that such cleaning often fails to effectively clean residues from components (col 1, lines 58-65).  In order to resolve this issue, it teaches (after the film forming steps) going through the additional effort to dismantle the chamber and removing the parts to be cleaned from the deposition chamber and placing them in a separate cleaning chamber where they can be cleaned with a cleaning gas (col 2, line 64 through col 3, line 21).  It is readily apparent that dismantling the chamber and removing the parts to place them in a different chamber will result in exposing the parts to atmospheric pressure and room temperature since that is the environment outside of the processing chamber. 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to expose the components to atmospheric pressure and room temperature in the process of  Won in order to remove the components from the chamber and perform a more effective cleaning process to remove additional residues and thus have a cleaner chamber.

MPEP 2112 (I) states:“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). >In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.” Id.< See also MPEP § 2112.01 with regard to inherency and product-byprocess claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103.
Alternatively, Nakamura is also directed towards cleaning deposited films that are formed during a deposition process on the interior of a process chamber [0005-0006], it specifically teaches depositing the material at vacuum pressures [0054-0058] and then using an etching gas to remove deposits formed on the processing chamber components in order to avoid them from delaminating and flaking off from the components [0077-0078].  However, it further teaches that by performing a step of increasing the internal pressure of the chamber it will impact the deposits to crack the deposits on the chamber walls in order to enhance etching of the deposits during the cleaning process [0088-0089].

Won does not particularly teach additional cleaning steps after its gas cleaning process.
Lau is similarly directed towards processes of cleaning deposits/residues off of chamber components (abstract).  As shown in figure 4, it similarly teaches first etching the deposits with an etching gas, but it further teaches that the chamber may not be sufficiently clean after a single etching gas process, and so it teaches performing additional cleaning steps in order to remove additional residues, such as an additional gas etching process (col 7, lines 50-55) and subsequent wet cleaning processes with appropriate solutions (col 8, line 53 through col 9, line 2).  
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to perform additional cleaning steps after the vacuum cleaning process of Won in order to remove additional residues and thus have a cleaner chamber.
Furthermore, Lau specifically teaches hydrofluoric acid solutions bath (immersing the susceptor in the cleaning solution) cleaning processes as known and effective wet cleaning treatments to remove residues from the chamber components (col 2, lines 48-55).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to further perform a cleaning process with a subsequent hydrofluoric acid solution  immersion step in the process of Won, since Lau teaches additional wet cleaning steps used to remove additional residues from such processes and hydrofluoric acid solution baths being specifically known solutions to clean such chamber components and doing so would produce no more than predictable results.
Won teaches that the deposited film can be different dielectrics, such as HfO2 or Al2O3, (col 3, lines 20-25).  It provides some exemplary precoating materials, however, it does not 
Sreekala is also directed towards precoating (seasoning) chamber components to reduce the formation of particles (abstract)[0007-0009].  However, it teaches different materials that can effectively operate as the precoating layer for this function, including silicon oxide [0040] and SiON (which is also a silicon oxide) [0046].  It further teaches that the thicknesses of such seasoning films (which determines their thickness) can vary and it exemplifies making a silicon oxide seasoning layer that is 100-600nm thick [0042] with a second silicon oxide layer on top of it that is 200-400nm thick [0044-0046], for a total silicon oxide thickness of 300-1000nm thick.  Either the first, the second, or the combination of these silicon oxide layer each have thicknesses that overlap with the claimed thickness.  MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  
It further teaches depositing these silicon oxide films by supplying a silicon containing gas, such as monosilane (SiH4)(claim 14) [0040].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to deposit silicon oxides of about 300nm thick as the precoating layer to reduce amount of particles formed during the process of Won, by supplying a silicon containing gas, such as SiH4, because it was an alternative known pre-coating material taught to be effective for that purpose and doing so would produce no more than predictable results(claim 1).
Claims 2 and 9: Won teaches that it prefers for the pre-coating film to have a higher etch rate than the deposited film (col 3, lines 15-38), thus the pre-coating film will be etched before the deposited film, and so will be expected to be removed at least partly due to the removal of the pre-coating film layers.
Claims 6: Won exemplifies that the precoating can be a carbon based film when the deposited film is HfO2 dielectric, which can be considered a high K dielectric material (col 3, 2 which would cause the etching process to be reasonably considered an ashing process (col 3, lines 14-19).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use a carbon based precoating layer with a high K dielectric layer as the deposited film and to remove it by in an ashing process by a film removing gas made from oxygen, since those were taught to be suitable options for the process. 
Claim 8: Won does not specifically teach increasing the pressure of the chamber from a vacuum level to atmospheric pressure in order to effect cracking of the deposited film.
As discussed above, Nakamura is also directed towards cleaning deposited films that are formed during a deposition process on the interior of a process chamber [0005-0006], it specifically teaches depositing the material at vacuum pressures [0054-0058] and then using an etching gas to remove deposits formed on the processing chamber components in order to avoid them from delaminating and flaking off from the components [0077-0078].  However, it further teaches that by repeatedly performing a step of increasing the internal pressure of the chamber will impact the deposits to crack the deposits on the chamber walls in order to enhance etching of the deposits during the cleaning process [0088-0089].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to perform the deposition at vacuum pressures and to increase the pressure of the chamber in order to crack the deposits on the processing chamber components in order to enhance the etching and thus the cleaning process.
Regarding the requirement that the pressure increase be up to atmospheric pressure, the change in pressure causes the impact for cracking, so the increase in the pressure is a result effective variable for the degree of impact, higher pressures would produce greater impact and cracking than lower pressure increases.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of the pressure change will be to “atmospheric pressure” (claim 8).
Claim 13: Won teaches that the cleaning process is performed when it is considered to be required to be performed (col 4, lines 55-59).  It teaches that the film thickness is an important parameter for this because when the thickness becomes too great, the films will start peeling, and cleaning is performed to avoid that problem (col 1, lines 39-52).  Nakamura further teaches that cleaning is performed when the deposited film thickness reaches a predetermined amount that is less than the thickness at which the delamination will occur [0077].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to perform the cleaning process (with the crack generation step) after the deposited film reaches a predetermined thickness because that was taught to be an important parameter that was known to be used to determine when cleaning should occur and doing so would produce no more than predictable results.
Claim 15: Won teaches that the thickness of the deposit film is a result effective variable that determines the stress in the layer and thus when it will peel off (col 5, lines 4-31). While Won teaches that the precoating layer helps delay when the peeling stage occurs, it does not completely stop it or cracking, and so cleaning is eventually required to remove those cracked layers (col 5, lines 43-50).  As a result, the thickness at which cleaning occurs is a result effective variable for determining if and how much the film is undesirably peeling and producing particles in the chamber.  Greater thicknesses mean higher throughput for the apparatus (since less cleaning steps are required) while lesser thicknesses mean less risk of particle formation.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “20 microns” for the thickness when the removing step is performed  through process optimization for the tolerance of the process to particles being produced in the chamber, since it has been held that when the general conditions of a claim are .


Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won (US 7232492) in view of Tada (US 5942282) in view of Lau (US 8118946) in view of Nakamura (US 20170087606), in view of Sreekala (US 20140272184), further in view of Li (US 20050214455).
Claim 3: Won teaches that the deposited film can be different dielectrics, such as HfO2 or Al2O3, which can be considered a high K dielectric materials (col 3, lines 20-25).  It provides some exemplary precoating materials, however, it does not specifically teach SiO2 as a precoating for the chamber components to reduce the amount of particles formed from the cracking deposited layers. Sreekala teaches silicon oxide as a precoating material, but does not specifically teach depositing SiO2
Li is also directed towards precoating (seasoning) chamber components to reduce the formation of particles from subsequently deposited layers cracking [0001].  However, it teaches several different materials that can effectively operate as the precoating layer for this function, including SiO2 [0020-0022]. 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use SiO2 as the precoating layer to reduce amount of particles formed during the process of Won because it was an alternative known pre-coating material taught to be effective for that purpose and doing so would produce no more than predictable results (claim 3).
Claims 4-5: Won teaches that the precoating film removing gas can be ClF3, which is a fluorine cleaning gas (col 3, lines 14-20).






Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won (US 7232492) in view of Tada (US 5942282) in view of Lau (US 8118946) in view of Nakamura (US 20170087606) in view of Sreekala (US 20140272184), further in view of Minami (US 20030094134).
Claim 10: Won does not specifically teach further using a vacuum cleaner while the chamber is open to atmospheric pressure to further remove particles.  However, as discussed for claim 1, the prior art (e.g. in Lau) teaches performing additional cleaning steps in order to remove additional residues to improve the cleanliness, such as an additional gas etching process (col 7, lines 50-55) followed by subsequent wet cleaning processes with appropriate solutions (col 8, line 53 through col 9, line 2).  It would have been obvious to a person of ordinary skill in the art at the time of invention to perform additional cleaning steps after the vacuum cleaning process of Won in order to remove additional residues and thus have a cleaner chamber.  Won in view of Tada in view of Lau does not specifically teach using a vacuum to suck out particle residues when the chamber is open to atmosphere.
However, Minami is also directed towards cleaning the build-up of material which forms as a byproduct from depositing films on substrates from the surfaces of semiconductor manufacturing systems, and which it teaches forms particles.  It teaches that wet cleaning is conventionally used for part of this cleaning [0009-0014].  However, it teaches that in order to more easily eliminate those particle byproducts from the chamber surfaces [0015-0016], it teaches a step of opening the chamber to outside atmosphere and using a vacuum (the additional higher power exhaust section) to aid in sucking the particles from the surfaces of the chamber [0020]. The strong air currents produced by opening the vacuum chamber to the atmosphere creates turbulence that effectively remove the deposited particles [0046-0047].
(claim 10).
Claim 11: Minami further teaches that its vacuum cleaning process helps reduce the required frequency of wet cleaning steps on the chamber components, so the vacuuming step is designed to occur before some subsequent wet cleaning process [0017].
Additionally, MPEP 2144.04 (IV) states: "selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results."
Response to Arguments
Applicant's arguments filed 10-13-2021 have been fully considered but they are not persuasive in view of the amended grounds of rejection necessitated by amendment.
The new limitations have been considered above.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Won teaches depositing multiple precoating (stress relief) layers while the claims require a single precoating film be deposited directly onto the susceptor.  However, Tada was used to teach depositing a single precoating directly onto the susceptor as an alternative precoating method known to the art, so Won does not need to teach that particular embodiment.  The prior art recognizes several ways to precoat the chamber.  It is obvious to use the different types.  
Though it isn’t the basis of the rejection, it is noted that the claims do not appear to exclude stress relief layers as taught by Won, but instead only require that a single precoating be placed directly onto the susceptor.  Additional stress relief layers formed after depositing films can be considered to be stress relief layers instead of precoatings and they are not formed directly on the susceptor, so they wouldn’t need to be excluded.

Conclusion
No current claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/            Primary Examiner, Art Unit 1712